Opinion by
Judge Craig,
Claimant Eric J. Kretseh petitions for review of the decision and order of the Unemployment Compensation Board of Review denying benefits under Section 402(e) of the Unemployment Compensation Law.1
*171Employed for ten months by Beloit-Manhattan, Ine. as a lab technician, the claimant also did some computer programming, at a salary of $210.00 per week. He is a graduate of Pennsylvania State University with a Bachelor’s Degree in Science, and has attended one year of graduate level study in Computer Science at Marywood College.
On January 14, 1982, the claimant was instructed to shovel snow from the walkways outside the employer’s plant. The claimant refused, stating that he was not properly dressed to shovel snow because he had no boots, gloves or heavy clothing other than suitable for walking from the car to the building, and that he did not believe snow removal was part of his duties. The claimant was then furloughed for the remainder of the week. Upon his return on January 18, 1982, he was again asked to shovel snow. Once again he refused. The claimant was immediately discharged.
The Board’s findings included the following:
3. Claimant was discharged from this employment because he refused to shovel snow from off the sidewalk.
4. Claimant refused the assignment because he thought it was the employer’s way of retaliating against him for a complaint the claimant had recently made; the claimant considered the assignment a form of harassment on the part of the employer.
5. The employer asked the claimant to shovel snow because the snow needed to be removed, the claimant was available, and employes are asked to take on various assignments as the need arises.
6. The assignment was not a form of harassment or hazing.
Under Section 402(e), the employer bears the burden of proving willful misconduct. When the party *172with the burden of proof has prevailed below, our scope of review is limited to determining whether there is substantial evidence to support the Board’s findings of fact or whether an error of law has been committed. Jones v. Unemployment Compensation Board of Review, 74 Pa. Commonwealth Ct. 572, 460 A.2d 412 (1983). However, whether certain conduct constitutes willful misconduct is a question of law subject to review by this court. Nolan v. Unemployment Compensation Board of Review, 57 Pa. Commonwealth Ct. 186, 425 A.2d 1203 (1981).
An employee’s refusal to comply with a work assignment can constitute willful misconduct, Mitsch v. Unemployment Compensation Board of Review, 53 Pa. Commonwealth Ct. 547, 417 A.2d 1347 (1980), unless the employee establishes good cause for his actions. Frumento v. Unemployment Compensation Board of Review, 466 Pa. 81, 351 A.2d 631 (1976).
“Where the refusal is of additional work, the pivotal determination is whether the additional assignment is a reasonable one, i.e. of such a nature that in the context of a claimant’s primary job Ms employer could reasonably expect him to complete it." Brennan v. Unemployment Compensation Board of Review, 17 Pa. Commonwealth Ct. 569, 572, 333 A.2d 794, 795 (1975).
“If the employer’s request is reasonable in the context of the particular employment relationship and the employee’s refusal is unjustified, such conduct evidences a disregard of the standards of behavior an employer expects of his employees.” Hughes v. Unemployment Compensation Board of Review, 40 Pa. Commonwealth Ct. 422, 424, 397 A.2d 494, 495-6 (1979).
The claimant contends that his refusal to shovel snow was reasonable under the circumstances. The temperature outside on the day in question was below *173freezing.2 The claimant testified that he was not properly dressed to shovel snow, nor did he think that it was his job to do so,3 in that the employer had a maintenance department for that function.4
The board did not err in concluding that the claimant did not meet his burden of establishing good cause for refusing the snow-shoveling work assignment which the employer gave him.
His first contention, that his duties as a laboratory technician did not include snow-shoveling, must fail in the absence of any evidence supporting that view, and in the presence of the fact that the employer four days earlier had assigned him the same duties and furloughed him for rejecting them — thus establishing in an unequivocal manner the point that he was expected to assist in the matter of snow removal.
*174Second, Ms chief excuse, that he lacked the warm clothing and boots appropriate for the performance of such a cold-weather chore, also fails to measure up, precisely because the earlier direction and discipline forewarned him that he should come to work equipped with adequate attire.
Possession of a college degree provides no exemption from the performance of incidental menial tasks. The administrative findings included a determination that the employer did not hand this assignment to the claimant pumtively, as a form of hazing; on that score, we must defer to the fact finder.
The board’s decision is affirmed.
Order
Now, June 11, 1984, the order of the Unemployment Compensation Board of Review issued May 21, 1982, Decision No. B-205985, is affirmed.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e).


 QCL [Claimant’s counsel] : What was the temperature that morning, do you remember?
AC: [The claimant] : About 17 degrees. (N.T. p. 5, 3/2/82). This testimony was unrebutted.


 AC: . . . I didn’t think that was my job and I wasn’t dressed for it. I had no boots or gloves or heavy clothing other than suitable for walking from the car to the building. (N.T. p. 4, 3/2/82)


 QR [The referee]: Now does the employer normally have a janitorial service or a maintenance team that cleans the sidewalks or walkways?
AEW [Employer’s witness] : The walkways are normally cleaned by the plant personnel. The headquarters is located on one end of the building the R & D department is located on the other and [sic] in he [sic] center is plant office. Normally the plant provides service for cleaning the sidewalks. . . . (N.T. p. 3, 3/2/82)
AC [The claimant]: . . . I reiterated that I didn’t think it was my job to do them, they had a maintenance department to do them. Everyone was in the building, there was no emergency and that I was not dressed for it . . . (N.T. p. 5 3/2/82).